Citation Nr: 0620844	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-35 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.   Entitlement to service connection for fungal 
onycholysis.

2.   Entitlement to an initial compensable evaluation for 
residuals of prostate cancer, status post radical 
prostatectomy.

3.   Entitlement to an initial compensable evaluation for 
erectile dysfunction.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, I.C.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that denied the above claim.

In June 2005, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Post-service private medical records show that the veteran 
was diagnosed as having fungal onycholysis.  In a September 
1984 treatment record from the Lahey Clinic Foundation, the 
veteran was noted to have had fungus on his hands and feet 
for 15 years, which he had been unable to cure.  During the 
June 2005 personal hearing, the veteran stated that he began 
having problems with fungus six months following his 
separation from service.  He stated that in 1975 he sought 
treatment for it at the Lahey Clinic and was treated by Dr. 
Milky, who stated that he had seen that condition before in 
Vietnam Veterans.  The record contains treatment records from 
the Lahey Clinic only from September 1984 to October 1984.  
On remand, the veteran's earlier treatment records should be 
obtained.

Also during the June 2005 personal hearing, the veteran 
stated that residuals of his prostatectomy and erectile 
dysfunction have become progressively worse.  He specifically 
stated that his incontinence worsened over time and at the 
time of the hearing he had to use the bathroom about five to 
six times during the night and about once every hour during 
the day.  In June 2003, the veteran was afforded a VA 
examination.  The only residual symptoms that were reported 
were decreased libido and difficulty with maintaining 
erections.  As the veteran reported symptoms that appear to 
be worsening and as his last examination was over 3 years 
ago, he should be afforded another VA examination to assess 
the current severity for residuals of prostate cancer, status 
post radical prostatectomy, and erectile dysfunction.  

In addition, the veteran stated that he received medical 
treatment from Dr. Vincent Laudone for his residuals of 
prostate cancer, status post radical prostatectomy and 
erectile dysfunction.  The most current treatment record from 
Dr. Laudone in the claims file is from October 2004.  Any 
more recent treatment records from Dr. Laudone should be 
obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's complete treatment records from 
the Lahey Clinic Foundation and Dr. Milky, 
dated from 1975 to September 1984; and 
from Dr. Vincent Laudone, dated since 
October 2004.

2.  After obtaining the above evidence, to 
the extent available, the veteran should 
be afforded a VA genitourinary examination 
in order to ascertain the current severity 
of his service-connected residuals of 
prostate cancer, status post radical 
prostatectomy, and erectile dysfunction.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should indicate 
in the report that the claims file was 
reviewed.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

The examiner should identify all residuals 
attributable to the veteran's service-
connected residuals of prostate cancer, 
status post radical prostatectomy.  The 
examiner should specifically comment as to 
the frequency of day time and night time 
voiding; or the presence of any obstructed 
voiding.  Additionally, the examiner 
should state whether there is urine 
leakage requiring the wearing of absorbent 
material, and if so, how often these 
materials are changed each day.

The examiner should also state whether 
there is any deformity of the penis with 
loss of erectile power.

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached. 

3.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


